DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, corresponding to claims 1-13, without traverse in the reply filed 10 May 2022 is acknowledged.  Inventions II and III will be considered for rejoinder should allowable subject matter be identified.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claim 1 sets forth that image fusion is “control[led] between the endoscopic image and the ultrasound image based on an image transformation [...] derived from a detection [...] of the laparoscopic ultrasound probe within a field-of-view of the endoscope of the anatomical region” (emphasis added).  This is necessarily a computer-implemented functional limitation, consistent with those described in MPEP § 2161.01(I).  For computer-implemented functional limitations, applicant must disclose how the result is achieved, and it is “not enough that one skilled in the art could write a program to achieve the claimed function because the specification [itself] must explain how the inventor intends to achieve the claimed function in order to satisfy the written description requirement,” as from the cited section of the manual, referencing Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).  The specification merely repeats this result without delineating the necessary “steps/procedure” (or flowcharts of sufficient specificity) as to how these results are achieved.  See [0011], [0013] (paragraphs as numbered in applicant’s pre-grant publication).  While the specification also describes what is targeted for transformation (2D planar US image or 3D scan US image, as in [0063]), the details for transforming either of these targets from the US probe being detected within the FOV of the endoscope are not delineated.  In view of the evidence cited, applicant has not demonstrated sufficiency of disclosure for these computer-implemented functions.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Independent claim 1 introduces an “image fusion controller” in the first line of the body and then recites “the image fusion controller of the laparoscopic ultrasound probe” (emphasis added).  The wording renders the claim unclear as to whether the image fusion controller is intended to be of or otherwise a part of the laparoscopic ultrasound probe.  As introduced, it appears that it is not intended as such, but clarification of the subsequent recitation is required.  The following or similar is suggested which does not conflate the controller being associated or otherwise a part of the laparoscopic ultrasound probe: 
wherein, responsive to a communication of the endoscopic
 image and the ultrasound image, the image fusion controller controls 
the fusion between the endoscopic image and the ultrasound image 
based on an image transformation between an endoscopic image space 
of the endoscope and an ultrasound image space of the laparoscopic 
ultrasound probe derived from the image fusion controller detecting the 
laparoscopic ultrasound probe within a field-of-view of the endoscope 
of the anatomical region.

Independent claim 1 further sets forth that image fusion is “control[led] between the endoscopic image and the ultrasound image based on an image transformation [...] derived from a detection [...] of the laparoscopic ultrasound probe within a field-of-view of the endoscope of the anatomical region” (emphasis added).  While it is clear how the transformation between each of the endoscopic image space and the ultrasound image space is derived from detection of the laparoscopic US probe within a FOV of the endoscope, it is unclear how the image fusion itself is specifically derived from detecting the ultrasound probe within the FOV of the endoscope, and the specification does not clarify this feature.  For example, if the ultrasound probe is within the endoscopic FOV, those skilled would understand that the images acquired from each modality at that instant will not be of the same anatomical region (i.e., respective image space for each will be different at that time, and fusion of disparate anatomical regions at that instant would be impractical, if not impossible).  If applicant intends that the image fusion is controlled between the two images based on the transformation between the two image spaces alone and it is only the transformation that is a precursor to fusion, rather than the fusion itself, which is specifically “derived from” the ultrasound probe appearing within the endoscope FOV and being thus detected, this is not effectively conveyed by the claim language and clarification of the claim is required by delineating these as separate steps/functions, for example.  In order to effectively construe the claims for the purposes of applying prior art, examiner interprets the image fusion to be controlled based on the transformation, which is an independent function or act from the information derived from detecting the US probe within the endoscopic FOV and it is only the transformation of respective image spaces which is derived from detection of the US probe within the endoscopic FOV in a precursor step.
Claim 5 sets forth “registration between the anatomical model of the anatomical region and the fusion of the endoscopic image and the ultrasound image [...]” (emphasis added).  It is unclear what the anatomical model is intended to be registered to, since “the fusion” is not an image per se, but rather an act or function.  The amounts to claiming an act (registration) performed on an act (fusion), which is indefinite.  Perhaps applicant intends a registration between the model and a resulting fused (or composite) image, but this is not effectively conveyed by the language recited and clarification is required.
Similarly, claim 8 sets forth “overlaid on [...] at least one of [...] the fusion [...].”  Again, “the fusion” is understood to represent an act or function rather than a resulting image, which renders the description indefinite as the act of overlaying is recited as being performed on the act of fusion.  Clarification consistent with claim 5 is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 12, 13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hasser et al. (US 2007/0021738).
Regarding claim 1, Hasser et al. disclose an image fusion workstation (console “C” of Fig. 1) for fusion of endoscopic and laparoscopic ultrasound images, as in [0038]-[0039] and [0050], in which “ultrasound images captured by LUS [laparoscopic ultrasound] [p]robe 150, right and left 2D camera images captured by the stereoscopic [e]ndoscope 140 [...] are calibrated and registered with each other.”  See also “registered overlay” between an ultrasound view and a “camera view” in [0025], of which the camera view is understood to correspond to the images acquired by the endoscope 140.  The workstation C of Fig. 1 comprises an image fusion controller in the form of a personal computer (processor 102), as in cited [0039].  The act of displaying from cited [0025] represents a communication of the endoscopic image and the ultrasound image to the workspace and display of the cited fused overlay is necessarily responsive to communication of the images at least to volatile memory associated with the console PC.  The controller 102 relies on robot kinematics to report a coordinate frame for LUS probe 150 tip relative to the endoscope 140, which is also associated with a distinct coordinate frame.  See “both of these coordinate frames” in [0057].  The LUS probe 150 is described as being both within the coordinate frame in [0057] and within right and left 2D camera views of the endoscope 140.  See “captured images of the ultrasound probe” in the right and left 2D [endoscopic] camera views in published claim 16, from which the image space of each of the respective modalities is derived (i.e., the cited transformation).  The cited transformation of coordinate frames is ultimately the source for the overlay/fusion of images of each modality, as in [0053] and [0057]-[0059].
Further regarding claim 1, workstation controller 102 further provides this transformation between the endoscopic image space and the ultrasound image space, as with the rigid body transformations associated with each in cited [0053] and [0057]-[0059].  The transformations “determine ultrasound image overlay placement” as in [0057].  It is noted that while other tools and hardware may be involved in the cited transformation this is not precluded by the claim which recites open-ended “comprising” transitional phrasing.  See MPEP § 2111.03.
Further regarding claim 1, the workstation/console further includes master display 104 of cited [0039] and Fig. 1 which necessarily includes an underlying display controller (e.g., graphics card or GPU).  The fused/overlaid images are displayed, as in the abstract and cited [0025], and the underlying display controller necessarily controls this act.
Regarding claim 2, depth of a 2D US image slide is “robotically assisted,” as in [0084], which implies user interactive selection.  User interaction in the form of input devices inclusive of “joysticks, gloves, trigger-guns, hand-operated controllers,” as in [0039] and shown in Fig. 1 associated with the cited workstation/console C.  Cited controller/PC 102 and at least the display controller (implied graphics card/GPU) necessarily control this visualization on the display 104 from cited [0039].
Regarding claims 3 and 11, visualization of the US image relative to an instrument (138 and/or 139) is disclosed in [0040].  The 3D image from the passage is an ultrasound laparoscopic image, as from at least [0019].    Display of the instrument and associated interventional procedure in real-time necessarily is “indicative of a status” of the procedure, as relevant to claim 11.  See, for example, “real-time guidance for planning, delivery and monitoring of ablative therapy” in [0016].  Further details in [0047] for representations of the tools 138, 139 previously cited.
Regarding claim 4, various perspective views of the ultrasound image(s) are shown in Figs. 8-11.  Visualization as shown is understood to those skilled to necessarily be performed by the controller/PC 102 and associated display controller (i.e., graphics card or GPU identified with respect to claim 1).
Regarding claims 5-7, an anatomical model in the form of a 3D ultrasound computer model is generated (i.e., “ is a volume image of the anatomical region generated by an imaging modality,” as relevant to claim 6), as in the abstract.  This model is “displayed as a 3D or 2D overlay to a camera view [...],” which represents the communication of claim 5.  Registration between the model and ultrasound slices and “endoscop[ically-]derived 3D images” are accomplished with the overlay associated with the three in at least [0043].  Further details at [0060].  Each of the model, the images used in the registration, and the registration itself are three-dimensional, as in the cited passages, and therefore the associated coordinate transformation cited with respect to claim 1 is necessarily a volumetric image space of the anatomical model and 3D endoscopic image.  The anatomical ultrasound-derived model of the anatomical structure is understood to those skilled to necessarily represent an anatomical atlas, as relevant to claim 7.
Regarding claims 8, 9 and 12, the workstation/console C accommodates reference planar view(s) 801, 803 of the anatomical model in overlaid fashion on each of the acquired images, as shown in Figs. 8, 10 and 11 and discussed in at least [0085].  Each of the slices 801-804 in the cited passage and shown in Fig. 8 represent a targeted US image “among a plurality” of US images of the anatomy, as relevant to claim 9.  The 2D slices are “provide[d]” by LUS probe 150, as in cited [0043].  This images are associated with the registration between the 3D model and the fused endoscopic and ultrasound images, as cited from at least [0057]-[0060].  The context for displaying the model and overlaid/fused reference planar views during a procedure, such as ablation in real-time, as in cited [0016], is necessarily “indicative of a status” of the ablation, as relevant to claim 12.   See visualization of the US image (inclusive of the cited reference planes 801-804) relative to instrument 138 and/or 139 in [0040].  The 3D image from the passage is an ultrasound laparoscopic image, as from at least [0019].    
Regarding claim 13, virtual display configurations are provided, as in cited [0025], in which “virtual fixture[s ...] assist in electronically constraining the tool to travel over [a] predetermined path.”  This aids in “guid[ing] the [tool] to a marked lesion” (i.e., the claimed desired position).  See [0088].  This virtual representation is exploited in conjunction with the registration and anatomical model, based on both cited [0025] and contextual passages from at least [0057]-[0060] and published claim 37.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable of Hasser et al. (US 2007/0021738) in view of Darzi et al. (GB 2333882).
Hasser discloses all features of the invention as substantially claimed as detailed with respect to claims 1 and 5, and further includes generation of “virtual fixtures,” as in [0088] and [0093], which are understood to be contemplated for display in conjunction with the model and each of the images in their overlaid/fused state, given the context and previous citations from the disclosure.  However, the virtual representations are not specifically intended to represent the LUS probe.  In the same field of laparoscopic surgery, Darzi teaches generating a “virtual reality model of the position of the tip of the laparoscopic probe 2 in relation to the objects that are part of the surgical task to be performed,” as in lines 15-18 on p. 10.  It would have been obvious to those skilled prior to the effective filing date to supplement the virtual fixtures overlaid on the image(s) of Hasser to include a virtual representation of the LUS probe, in order to plan a trajectory of the therapeutic instrument with respect to the target and the acquisition position of the laparoscope, for example.  This is consistent with the aims of Darzi, inferable from the cited passage, and with the overall context of guiding an interventional procedure in Hasser.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Jain et al. ‘822 describes performing image overlays or fusions acquired from multiple modalities and performs registration from a detected ultrasound probe within a frame of the second modality.  See, for example, Fig. 5A and associated description at [0036]-[0037], inter alia.
Fang et al. (Proceedings of the 2019 IEEE International Conference on Real-Time Computing and Robotics) is not prior art to the claimed invention but relates to fusing images of multiple modalities and discusses the manner in which the coordinate position of an ultrasound probe within an image of an alternate modality may be used to perform image fusion and associated transformations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793